FORM OF CUSTODY AGREEMENT Dated: February , 2009 Between UMB BANK, N.A. and Institutional Advisors LargeCap Fund TABLE OF CONTENTS SECTION PAGE 1. Appointment of Custodian 1 2. Definitions 1 (a) Securities 1 (b) Assets 1 (c) Instructions and Special Instructions 1 3. Delivery of Corporate Documents 2 4. Powers and Duties of Custodian and Domestic Subcustodian 2 (a) Safekeeping 3 (b) Manner of Holding Securities 3 (c) Free Delivery of Assets 4 (d) Exchange of Securities 4 (e) Purchases of Assets 4 (f) Sales of Assets 5 (g) Options 5 (h) Futures Contracts 6 (i) Segregated Accounts 6 (j) Depositary Receipts 6 (k) Corporate Actions, Put Bonds, Called Bonds, Etc. 6 (l) Interest Bearing Deposits 7 (m) Foreign Exchange Transactions 7 (n) Pledges or Loans of Securities 8 (o) Stock Dividends, Rights, Etc. 8 (p) Routine Dealings 8 (q) Collections 8 (r) Bank Accounts 9 (s) Dividends, Distributions and Redemptions 9 (t) Proceeds from Shares Sold 9 (u) Proxies and Notices; Compliance with the Shareholders Communication Act of 1985 9 (v) Books and Records 9 (w) Opinion of Fund’s Independent Certified Public Accountants 10 (x) Reports by Independent Certified Public Accountants 10 (y) Bills and Others Disbursements 10 5. Subcustodians 10 (a) Domestic Subcustodians 10 (b) Foreign Subcustodians 10 (c) Interim Subcustodians 11 (d) Special Subcustodians 11 (e) Termination of a Subcustodian 11 (f) Certification Regarding Foreign Subcustodians 11 6. Standard of Care 12 (a) General Standard of Care 12 (b) Actions Prohibited by Applicable Law, Events Beyond Custodian’s Control, Armed 12 Conflict, Sovereign Risk, etc. (c) Liability for Past Records 12 (d) Advice of Counsel 12 (e) Advice of the Fund and Others 12 (f) Instructions Appearing to be Genuine 13 (g) Exceptions from Liability 13 7. Liability of the Custodian for Actions of Others 13 (a) Domestic Subcustodians 13 (b) Liability for Acts and Omissions of Foreign Subcustodians 13 (c) Securities Systems, Interim Subcustodians, Special Subcustodians, Securities 13 Depositories and Clearing Agencies (d) Defaults or Insolvency’s of Brokers, Banks, Etc. 14 (e) Reimbursement of Expenses 14 8. Indemnification 14 (a) Indemnification by Fund 14 (b) Indemnification by Custodian 14 9. Advances 14 10. Liens 15 11. Compensation 15 12. Powers of Attorney 15 13. Termination and Assignment 15 14. Additional Funds 15 15. Notices 16 16. Miscellaneous 16 FORM OF CUSTODY AGREEMENT This agreement made as of this th day of , 2009, between UMB Bank, n.a., a national banking association with its principal place of business located in Kansas City, Missouri (hereinafter "Custodian"), and each of the Funds listed on Appendix B hereof, together with such additional Funds which shall be made parties to this Agreement by the execution of Appendix B hereto (individually, a "Fund" and collectively, the "Funds"). WITNESSETH: WHEREAS, each Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended; and WHEREAS, each Fund desires to appoint Custodian as its custodian for the custody of Assets (as hereinafter defined) owned by such Fund which Assets are to be held in such accounts as such Fund may establish from time to time; and WHEREAS, Custodian is willing to accept such appointment on the terms and conditions hereof. NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties hereto, intending to be legally bound, mutually covenant and agree as follows: 1.APPOINTMENT OF CUSTODIAN. Each Fund hereby constitutes and appoints the Custodian as custodian of Assets belonging to each such Fund which have been or may be from time to time deposited with the Custodian.Custodian accepts such appointment as a custodian and agrees to perform the duties and responsibilities of Custodian as set forth herein on the conditions set forth herein. 2.DEFINITIONS. For purposes of this Agreement, the following terms shall have the meanings so indicated: (a)"Security" or "Securities" shall mean stocks, bonds, bills, rights, script, warrants, interim certificates and all negotiable or nonnegotiable paper commonly known as Securities and other instruments or obligations. (b)"Assets" shall mean Securities, monies and other property held by the Custodian for the benefit of a Fund. (c)(1)"Instructions", as used herein, shall mean: (i) a tested telex, a written (including, without limitation, facsimile transmission) request, direction, instruction or certification signed or initialed by or on behalf of a Fund by an Authorized Person; (ii) a telephonic or other oral communication from a person the Custodian reasonably believes to be an Authorized Person; or (iii) a communication effected directly between an electro-mechanical or electronic device or system (including, without limitation, computers) on behalf of a Fund.Custodian recommends that any Instructions transmitted by a Fund via email be done so only through a secure system or process.Custodian can make available to Fund a secure email system if Fund so desires.Instructions in the form of oral communications shall be confirmed by the appropriate Fund by tested telex or in writing in the manner set forth in clause (i) above, but the lack of such confirmation shall in no way affect any action taken by the Custodian in reliance upon such oral Instructions prior to the Custodian's receipt of such confirmation.Each Fund authorizes the Custodian to record any and all telephonic or other oral Instructions communicated to the Custodian. (c)(2)"Special Instructions", as used herein, shall mean Instructions countersigned or confirmed in writing by the Treasurer or any Assistant Treasurer of a Fund or any other person designated by the Treasurer of such Fund in writing, which countersignature or confirmation shall be included on the same instrument containing the Instructions or on a separate instrument relating thereto. 1 (c)(3)Instructions and Special Instructions shall be delivered to the Custodian at the address and/or telephone, facsimile transmission or telex number agreed upon from time to time by the Custodian and each Fund. (c)(4)Where appropriate, Instructions and Special Instructions shall be continuing instructions. 3.DELIVERY OF CORPORATE DOCUMENTS. Each of the parties to this Agreement represents that its execution does not violate any of the provisions of its respective charter, articles of incorporation, articles of association or bylaws and all required corporate action to authorize the execution and delivery of this Agreement has been taken. Each Fund has furnished the Custodian with copies, properly certified or authenticated, with all amendments or supplements thereto, of the following documents: (a)Certificate of Incorporation (or equivalent document) of the Fund as in effect on the date hereof; (b)By-Laws of the Fund as in effect on the date hereof; (c)Resolutions of the Board of Directors of the Fund appointing the Custodian and approving the form of this Agreement; and (d)The Fund's current prospectus and statements of additional information. Each Fund shall promptly furnish the Custodian with copies of any updates, amendments or supplements to the foregoing documents. In addition, each Fund has delivered or will promptly deliver to the Custodian, copies of the Resolution(s) of its Board of Directors or Trustees and all amendments or supplements thereto, properly certified or authenticated, designating certain officers or employees of each such Fund who will have continuing authority to certify to the Custodian: (a) the names, titles, signatures and scope of authority of all persons authorized to give Instructions or any other notice, request, direction, instruction, certificate or instrument on behalf of each Fund, and (b) the names, titles and signatures of those persons authorized to countersign or confirm Special Instructions on behalf of each Fund (in both cases collectively, the "Authorized Persons" and individually, an "Authorized Person").Such Resolutions and certificates may be accepted and relied upon by the Custodian as conclusive evidence of the facts set forth therein and shall be considered to be in full force and effect until delivery to the Custodian of a similar Resolution or certificate to the contrary.Upon delivery of a certificate which deletes or does not include the name(s) of a person previously authorized to give Instructions or to countersign or confirm Special Instructions, such persons shall no longer be considered an Authorized Person authorized to give Instructions or to countersign or confirm Special Instructions.Unless the certificate specifically requires that the approval of anyone else will first have been obtained, the Custodian will be under no obligation to inquire into the right of the person giving such Instructions or Special Instructions to do so.Notwithstanding any of the foregoing, no Instructions or Special Instructions received by the Custodian from a Fund will be deemed to authorize or permit any director, trustee, officer, employee, or agent of such Fund to withdraw any of the Assets of such Fund upon the mere receipt of such authorization, Special Instructions or Instructions from such director, trustee, officer, employee or agent. 4.POWERS AND DUTIES OF CUSTODIAN AND DOMESTIC SUBCUSTODIAN. Except for Assets held by any Subcustodian appointed pursuant to Sections 5(b), (c), or (d) of this Agreement, the Custodian shall have and perform the powers and duties hereinafter set forth in this Section 4.For purposes of this Section 4 all references to powers and duties of the "Custodian" shall also refer to any Domestic Subcustodian appointed pursuant to Section 5(a). 2 (a)Safekeeping. The Custodian will keep safely the Assets of each Fund which are delivered to it from time to time.The Custodian shall not be responsible for any property of a Fund held or received by such Fund and not delivered to the Custodian. (b)Manner of Holding Securities. (1)The Custodian shall at all times hold Securities of each Fund either: (i) by physical possession of the share certificates or other instruments representing such Securities in registered or bearer form; or (ii) in book-entry form by a Securities System or in the form of a limited partnership (as hereinafter defined) in accordance with the provisions of sub-paragraph (3) below. (2)The Custodian may hold registrable portfolio Securities which have been delivered to it in physical form, by registering the same in the name of the appropriate Fund or its nominee, or in the name of the Custodian or its nominee, for whose actions such Fund and Custodian, respectively, shall be fully responsible.Upon the receipt of Instructions, the Custodian shall hold such Securities in street certificate form, so called, with or without any indication of fiduciary capacity.However, unless it receives Instructions to the contrary, the Custodian will register all such portfolio Securities in the name of the Custodian's authorized nominee.All such Securities shall be held in an account of the Custodian containing only assets of the appropriate Fund or only assets held by the Custodian as a fiduciary, provided that the records of the Custodian shall indicate at all times the Fund or other customer for which such Securities are held in such accounts and the respective interests therein. (3)The Custodian may deposit and/or maintain domestic Securities owned by a Fund in, and each Fund hereby approves use of:(a) The Depository Trust Company; and (b) any book-entry system as provided in (i) Subpart O of Treasury Circular No. 300, 31
